Name: Commission Implementing Decision (EU) 2019/1146 of 4 July 2019 terminating the anti-dumping proceeding concerning imports of hot-rolled steel sheet piles originating in the People's Republic of China
 Type: Decision_IMPL
 Subject Matter: international trade;  iron, steel and other metal industries;  competition;  technology and technical regulations;  trade;  Asia and Oceania
 Date Published: 2019-07-05

 5.7.2019 EN Official Journal of the European Union L 181/89 COMMISSION IMPLEMENTING DECISION (EU) 2019/1146 of 4 July 2019 terminating the anti-dumping proceeding concerning imports of hot-rolled steel sheet piles originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 9(1) thereof, Whereas: 1. PROCEDURE (1) On 24 May 2018 the European Commission (the Commission) initiated an anti-dumping proceeding concerning imports of hot-rolled steel sheet piles originating in the People's Republic of China by publishing a notice of initiation in the Official Journal of the European Union (2). (2) The investigation was initiated following a complaint lodged by EUROFER (the complainant) on behalf of two Union producers representing 100 % of the total Union production of hot-rolled steel sheet piles. The complaint contained evidence of dumping and of resulting material injury that was considered sufficient to justify the initiation of the investigation. (3) In the notice of initiation, the Commission invited interested parties to contact it in order to participate in the investigation. In addition, the Commission specifically informed the complainant, other known Union producers, the known exporting producer and the Chinese authorities, known importers, suppliers and users, traders, as well as associations known to be concerned about the initiation of the investigation and invited them to participate. (4) On 22 February 2019, the Commission informed all interested parties that it had decided not to impose provisional measures in the present case, and to continue the investigation. 2. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (5) By letter of 11 April 2019, the complainant informed the Commission that it withdrew its complaint. (6) Under Article 9(1) of Regulation (EU) 2016/1036, proceedings may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (7) The investigation had not brought to light any considerations showing that a termination of the proceeding would not be in the Union interest. In this context, the Commission noted that no comments were received from parties mentioned in Article 21 of the basic Regulation, such as users, importers or consumers, indicating that such termination would not be in the Union interest. Therefore, the Commission considered that the investigation into imports into the Union of hot-rolled steel sheet piles originating in the People's Republic of China should be terminated without formal determinations concerning the existence or absence of dumping and injury nor any other aspect of the investigation. (8) The Commission therefore concluded that the anti-dumping proceeding concerning imports into the Union of hot-rolled steel sheet piles originating in the People's Republic of China should be terminated without the imposition of measures. (9) Interested parties were informed accordingly and were given an opportunity to comment. However, no comments were received from interested parties. (10) This Decision is in accordance with the opinion of the Committee established by Article 15(1) Regulation (EU) 2016/1036, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of hot-rolled steel sheet piles falling within CN code ex 7301 10 00 (TARIC code 7301100010), originating in the People's Republic of China, is terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Notice of initiation of an anti-dumping proceeding concerning imports of hot-rolled steel sheet piles originating in the People's Republic of China (OJ C 177, 24.5.2018, p. 6).